Filed 11/4/21 P. v. Nery CA2/8
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                      DIVISION EIGHT

THE PEOPLE OF THE STATE OF                                           B305395
CALIFORNIA,
                                                                     (Los Angeles County
         Plaintiff and Respondent,                                   Super. Ct. No. VA140178)

         v.

ANTONIO NERY,

         Defendant and Appellant.



     APPEAL from a judgment of the Superior Court of Los
Angeles County, Olivia Rosales, Judge. Affirmed.

     David L. Polsky, under appointment by the Court of
Appeal, for Defendant and Appellant.

      Rob Bonta, Attorney General, Lance E. Winters, Chief
Assistant Attorney General, Susan Sullivan Pithey, Assistant
Attorney General, Steven D. Matthews and Ryan M. Smith,
Deputy Attorneys General, for Plaintiff and Respondent.

                             _________________________
       A jury convicted appellant Antonio Nery of first degree
murder, unlawful possession of a firearm by a felon, and unlawful
possession of ammunition by a felon. The jury also found true
that appellant personally used and discharged a firearm causing
great bodily injury or death (Penal Code1 § 12022.53, subd. (d))
and that he had suffered a prior serious felony conviction within
the meaning of section 667, subds. (b)-(i) and the Three Strikes
Law (§ 1170.12, subds. (a)-(d)).
       At sentencing the trial court dismissed the prior conviction
findings in the interest of justice, but declined appellant’s request
to dismiss the firearm finding. Appellant was sentenced to
50 years to life in prison (25 years to life for the murder plus
25 years to life for the use of the firearm). The trial court stayed
imposition of sentence on the remaining counts pursuant to
section 654.
       Appellant raises two issues on appeal. Appellant contends
the trial court erred when it allowed the jury to decide whether
two eyewitnesses were, in fact, accomplices to the murder. Then,
invoking the rule that accomplice testimony must be
independently corroborated to be admissible, appellant contends
the People presented insufficient evidence connecting him to the
shooting itself, thereby rendering inadmissible the testimony of
the two eyewitnesses he alleges were accomplices to the shooting.




1     Undesignated statutory references are to the Penal Code.




                                 2
      FACTUAL AND PROCEDURAL BACKGROUND

A.     The People’s Evidence at Trial
       Appellant and murder victim Carlos O. were co-workers at
Mao Foods, a chicken processing plant. Rudy Perez supervised
both of them at Mao Foods. Appellant was hostile towards his co-
worker Carlos O., referring to him as “a faggot.” Their supervisor
Perez, however, was a friend of Carlos O., so much so Perez let
Carlos O. stay at his home when he did not have a place to live.
       Appellant lived on 71st Street just east of Central Avenue
in South Los Angeles. Jorge Loya grew up in the same
neighborhood and had known appellant for 10 years, since they
were teenagers.
       Both Perez and Loya were eyewitnesses to the crime and
testified at trial that appellant committed the murder. Neither
Perez, appellant’s work supervisor, nor Loya, his neighborhood
acquaintance, considered appellant a friend. Perez believed
appellant could be very aggressive. Indeed, a few days before the
shooting, Perez gave appellant a ride home from work. Appellant
took a baseball equipment bag from Perez’s car and Perez was
afraid to confront him about the theft. Similarly, Loya believed
appellant was a bully who intimidated and beat him. Appellant
would demand favors from Loya, such as giving him rides, and
Loya would comply out of fear.
       On the afternoon of the murder, Perez gave appellant a ride
home after meeting with him about his absence from work that
day and then getting lunch with him. Appellant’s neighbor,
Marco Moreno, had three surveillance cameras mounted on his
home. The cameras captured an image of a man, identified as
appellant by Perez and Loya, exit the passenger side of Perez’s
blue Dodge Charger on 71st Street. The video showed the man



                                3
wore a dark t-shirt with a large, light-colored print purportedly of
the face of “El Chapo.” The man crossed the street, approached a
woman on the property next door to appellant’s home, and then
returned to Perez’s car.
       The cameras then recorded the same man, this time
identified as appellant by Moreno, standing on the sidewalk in
front of Moreno’s home, speaking to Moreno’s brother-in-law, and
eventually speaking to Moreno. Perez and appellant then went
into Moreno’s backyard to hang out next to an exercise area.
Perez had to move a rifle out of his way to sit down. He later left
alone to return to work. Appellant later told police he worked out
at Moreno’s house that afternoon.
       That night Perez and victim Carlos O. planned to attend a
barbeque at a home near Moreno’s on 71st Street. At some point
Perez told appellant he was bringing Carlos O. to the party.
Appellant asked, “Why are you bringing that faggot over?”
Shortly after midnight on the night of the party, Loya was
hanging out at Moreno’s home. Appellant was there and asked
Loya for a ride. Moreno’s surveillance cameras captured
appellant, carrying a long, dark-colored duffel bag, walking from
a neighbor’s driveway to the sidewalk in front of Moreno’s home.
Loya met appellant on the sidewalk and they both walked to
Loya’s distinctive car, a Lincoln Towncar. Appellant was wearing
the “El Chapo” shirt shown in the earlier afternoon recording.
Both men entered the car, which Loya drove west on 71st Street
out of sight of the camera. Moreno again identified appellant on
the video as the person getting into and out of the car, but for
these frames, he could not be positive. He testified the person
who got into the car “looks like” appellant by size and shape.




                                 4
       About 40 seconds later, the camera captured Loya’s car
returning from the west and driving east on 71st Street past
Moreno’s home. The car pulled into the driveway of Moreno’s
neighbor and both men exited. Appellant was using a phone
before both men re-entered the car. Loya drove west, again
passing in front of Moreno’s house. Past Moreno’s house is an
alley that opens onto 71st Street. Loya testified appellant
directed him to stop at the mouth of the alley.
       Earlier, as Perez was en route to the party with Carlos O.,
appellant had called and told Perez not to park on 71st Street as
he had that afternoon. So Perez parked one block north on 70th
Street at the corner of the alley. He and Carlos O. began walking
down the alley to 71st Street. Ahead, Perez saw a car stop at the
mouth of the alley. As Perez and Carlos O. walked, Dolores
Williams was also walking alone down the alley towards 71st
Street. She, too, saw the car stop. She saw it first drive past the
alley, then back up and drive forward again as if to line up the
front passenger seat with the alley’s entrance.
       After Loya stopped the car, appellant exited and removed
an AK-47 out of Perez’s baseball equipment bag, which the video
camera recorded him previously putting in the car. Loya testified
he did not notice the bag when appellant got into the car,
although he had earlier told police he saw the bag but did not
know what it contained. Perez saw appellant exit the car.
Appellant then started shooting into the alley. Perez heard
appellant shout “fuck you” as he shot at them.
       Dolores Williams heard the shots, too. She thought they
came from inside the car as she recalled a window went down and
the shooter pointed the rifle out the window as he shot. All three
individuals were near the mouth of the alley. Perez froze at the




                                5
start of the shooting. Williams pulled Perez out of harm’s way
and started to run towards some cars parked on 71st Street to
take cover. She also heard the sound of a car door close.
       As appellant was shooting, Perez saw the car drive away,
leaving appellant behind. Loya, the driver, testified he had no
idea appellant was going to start shooting; he did not know Perez
or Carlos O.; he did not work at Mao Foods; and when the
shooting started, he panicked and fled. A surveillance camera on
a nearby commercial building recorded his car turning right from
71st Street onto Central Avenue, which was a few hundred feet
from the alley.
       Carlos O. was hit twice. He was killed instantly.
       A bit more than a minute after Loya was recorded driving
away west on 71st Street right before the shooting, Moreno’s
cameras captured a man, whom Moreno testified looked like
appellant but he couldn’t be sure, running from the west up a
neighbor’s driveway.
       After the shooting, neither Perez nor Loya called the police.
Loya locked himself in his house, afraid he would be implicated
in the shooting. Afraid of appellant, Perez did nothing. The next
day appellant called Perez to tell him to remain silent about what
he saw.
       Police responded to the scene of the shooting and found five
expended casings consistent with bullets being discharged from
an AK-47 assault rifle. They also found a live AK-47 round and
the equipment bag in the street. The bag contained a full AK-47
ammunition magazine and three loose rounds as well as some
athletic gear. Police never recovered the rifle nor did they
recover the actual bullets that hit Carlos O. because they were
lodged inside the wall of a residence.




                                 6
      Perez’s DNA was found on some of the athletic equipment
inside the bag, on the individual rounds, and on the bag’s zipper
pulls and handle. A possible mixture of DNA from Perez and
appellant was found on the ammunition magazine. DNA was
found on the bag’s zipper pulls and handles from two unknown
contributors. Loya’s DNA was not found.
      Police interviewed Perez and Loya, who both eventually
identified appellant as the shooter, after denying knowing about
the murder.
      Appellant told police he was at Moreno’s house the day of
the shooting and had worked out. When police told him they were
unsure if they believed him, appellant replied, “because to my
knowledge I didn’t—I mean it wasn’t me.”

B.     The Defense Case
       Appellant cross-examined the People’s witnesses; he called
no witnesses on his behalf.
       Through cross-examination, appellant presented the
following evidence to the jury.
       Both Loya and Perez testified under grants of immunity.
Loya testified that during the first 40 second-long drive west on
71st Street, he gave appellant a ride to a liquor store on Central
Avenue. He waited in the car while appellant bought cigarettes.
This story was contradicted by the timeline in the Moreno videos
and the absence of his car from videos taken along the route to
the liquor store during the same time span. Loya testified he
then drove appellant back to the house next to Moreno’s home
and pulled into the driveway, as shown on the videos. He had,
however, initially given police a false alibi, placing himself at
another location. He only admitted being at Moreno’s house
when confronted with Moreno’s surveillance videos. Loya



                                7
admitted the police led him to believe he could avoid liability by
identifying appellant as the shooter. He initially told police he
dropped appellant off at the alley and left before the shooting--
also contradicted by Dolores Williams. The equipment bag Loya
initially said he did not notice was placed in the front seat of the
car Loya was driving, according to the Moreno videos.
       Loya admitted to police that he lined up the car at the front
of the alley and then added that appellant threatened to hit him
if he did not do so. He testified at trial that he did not recall
backing up the car.
       As for Perez, although he and Carlos O. were friends and
Carlos O. was “like my brother”, he had recently had a significant
falling out with Carlos O., demanding that he move out of the
house because he was using drugs around Perez’s children. Perez
also fired Carlos O. because of his drug use. Perez claimed Carlos
O. called him for a ride to the party, even though Carlos O. had
no connection to the 71st Street neighborhood. Perez himself had
driven appellant home on more than one occasion. He never
asked for his equipment bag back, even when he came across it
on the day of the murder. He continued to associate with
appellant, whom he said he feared. He did not advise police that
appellant had stolen his bag until police told him the bag was
found at the scene of the shooting. Perez’s DNA was all over the
contents of the bag, including the ammunition in the magazine.
       Perez initially told police he was present in the alley but
could not identify the shooter. After the police told him about his
own potential criminal liability, he identified appellant as the
shooter. Four months before the shooting, Perez had suffered a
conviction for carrying a concealed firearm in his vehicle.




                                 8
However, he told police, “I don’t know guns” and “never use
them.”
       The alley was 15 feet, 10 inches wide, about the width of
two cars. Dolores Williams testified that although Perez and
Carlos O. were in the alley together, they were on opposite sides
of the roadway, “not close together.” Despite saying Carlos O.
was his friend, Perez left Carlos O. in the alley after the shooting
and simply “walked to my car” and drove away, saying he “went
back to work” shortly after midnight. Perez stated he tried to call
Carlos O. after the shooting; Carlos O.’s phone showed no
telephone calls from Perez after the shooting.

C.     Jury Instruction
       While settling jury instructions, the trial court expressed
its belief that both Loya and Perez were accomplices to the
murder. However, it found the evidence in dispute on the issue
and therefore instructed the jury that it had to determine the
issue of Perez and Loya’s accomplice liability. If the jury
determined Perez and Loya were accomplices, then the jury could
not rely on their testimony to convict appellant unless their
testimony was supported by independent evidence that tended to
connect appellant with the commission of the crime. This was
CALCRIM No. 334. The jury was so instructed and convicted
appellant. But because there was no special verdict, it is
unknown how the jury reached its decision, that is, whether it
found Perez and Loya were not accomplices or whether it found
Perez and Loya were accomplices whose testimony was
corroborated by independent evidence.




                                 9
                            DISCUSSION

A.     The Trial Court Properly Instructed the Jury with
       CALCRIM No. 334 as the Evidence Did Not Permit a
       Single Inference of Accomplice Liability.
       Appellant argues that CALCRIM No. 334 was given in
error because the evidence permitted only one reasonable
conclusion: that Loya and Perez were accomplices to the murder.
(People v. Sully (1991) 53 Cal.3d 1195, 1227 [accomplice status is
a question of fact for the jury unless the evidence permits only a
single inference].) We reject appellant’s argument.
       Although there were plenty of impeachable moments as set
out above, we conclude the issue of whether Loya and Perez were
accomplices was reasonably debatable such that more than a
single inference could be drawn from the evidence. Perez had
just met with appellant about missing work that day, possibly
explaining why the shooter yelled “fuck you” as he opened fire.
Regardless of the distance between Perez and Carlos O. as they
walked down the alley, Perez was still subject to injury as
appellant shot five rounds into the narrow alley. Williams
testified Perez froze when the shots rang out and she had to pull
him out of harm’s way; freezing presumably could have been
prompted by surprise and fear or clever self-preservation. Perez
testified appellant call him the next day to silence him with
threats. These facts alone, if believed by the trier of fact, raise an
inference that Perez was not an accomplice to the murder.
       Similarly, Loya’s status as an accomplice was open to
debate. According to Williams, Loya’s headlights were off when
the shooting began. Loya drove off after the shooting, leaving the
shooter to fend for himself. These facts prompt the question
whether Loya was a loyal accomplice or a surprised and



                                 10
frightened dupe. Loya knew none of the other players (Perez and
Carlos O.) and had no connection with them or their workplace.
There was no evidence he stood to gain anything from knowingly
helping appellant out. And his testimony that appellant was a
bully was corroborated by Dolores Williams who recognized
appellant at trial as the man in the neighborhood who had
harassed her and her spouse many years before. Indeed, she was
called back to the stand to so testify after she revealed her
epiphany to the investigating agents upon leaving the witness
stand.
      Loya’s inconsistent statements could have been the result
of duplicity caused by guilt or duplicity caused by fear. In any
event, given the possible inferences that could have been drawn
from all the evidence, we conclude the trial court did not err in
giving the issue of Perez and Loya’s accomplice liability to the
jury to decide.

B.   Assuming Loya and Perez Were Accomplices, Their
     Testimony was Sufficiently Independently
     Corroborated.

      1.    Standard of Review
      The trier of fact’s determination on the issue of
corroboration is binding on the reviewing court unless the
corroborating evidence should not have been admitted or does not
reasonably tend to connect the defendant with the commission of
the crime. (People v. Romero and Self (2015) 62 Cal.4th 1, 32–33;
People v. Szeto (1981) 29 Cal.3d 20, 26–27 [upholding jury’s
implied finding that accomplice testimony was sufficiently
corroborated because the corroborating evidence was properly
admitted and reasonably tended to connect defendant with the




                               11
crimes].) Here appellant does not contend evidence was
improperly admitted; he contends the independent evidence was
insufficient to connect him with the murder.

       2.    Applicable Law
       Section 1111 provides that the testimony of an accomplice
must be independently corroborated by evidence that tends to
connect the defendant with the commission of the offense.
Accomplice testimony poses reliability questions and it is itself
insufficient as a matter of law to support a conviction. (People v.
Romero and Self, supra, 62 Cal.4th at p. 32.)
       Corroboration is insufficient if it merely shows the
commission of the offense or the circumstances thereof. An
accomplice is defined as “one who is liable for prosecution for the
identical offense charged against the defendant on trial in the
cause in which the testimony of the accomplice is given.” (§ 1111;
see People v. Felton (2004) 122 Cal.App.4th 260, 268, 273.)
However, the required corroboration may be entirely
circumstantial, slight, and entitled to little consideration when
standing alone. (People v. Abilez (2007) 41 Cal.4th 472, 505.)
Every fact in the accomplice’s testimony need not be corroborated
and every element of the crime need not be corroborated. (People
v. Davis (2005) 36 Cal.4th 510, 543.) A defendant’s own
statements or conduct may provide adequate corroboration for
accomplice testimony as may the entire conduct and relationship
of the parties. (People v. Rodriguez (2018) 4 Cal.5th 1123, 1128.)
Although the corroborating evidence must do more than raise a
conjecture or suspicion of guilt, it is sufficient if it tends in some
degree to implicate the defendant. (People v. Henderson (1949)
34 Cal.2d 340, 342–343.) For example, a false alibi, flight, or a
defendant’s false and contradictory statements in relation to the



                                 12
charge are themselves corroborative evidence. (People v. Santo
(1954) 43 Cal.2d 319, 327.) Similarly, independent evidence of
motive and opportunity to commit the crimes is corroborative.
(People v. Szeto, supra, 29 Cal.3d at p. 28.)
       Assuming Loya and Perez were accomplices, we conclude
there is sufficient independent evidence tending to connect
appellant to the crime. Moreno identified appellant as the person
in the El Chapo t-shirt who hung out in his backyard on the
afternoon of the murder. They had exercised together before in
his backyard and appellant was a neighbor whom he had known
for a number of years. Along the same lines, appellant admitted
to being at Moreno’s house on the day of the shooting, which
corroborated Moreno’s identification of him as the person in the
El-Chapo t-shirt.
       Moreno also identified appellant, albeit not 100 percent
positively (it “looks like him” from his “size”), as the person who
later that night got into and out of Loya’s car before the murder.
He identified Loya as the person with appellant walking back
and forth on the sidewalk in front of his yard. The surveillance
videos captured Loya’s car traveling back and forth in front of
Moreno’s property shortly before the murder right after appellant
entered the car. Appellant is seen in the video on a telephone
call in front of Moreno’s property shortly before the murder and
getting into Loya’s car with the equipment bag. Videos retrieved
from a neighboring commercial establishment recorded Loya’s car
turning the corner at 71st and Central, one-half block from the
murder scene, one minute after the murder. Moreno testified
that the person running through the neighborhood in the videos
right after the murder “looks like Mr. Nery.”




                                13
       Loya’s cell phone had three messages from appellant on it
the next day, two of which were texts which said, “call me.” The
Moreno video shows the man identified as appellant carrying the
equipment bag as he enters Loya’s car before the drive west on
71st Street before the murder. Then, there are appellant’s own
actions. By his own admission, after the murder, he destroyed
his phone.
       The independent evidence establishes directly and
circumstantially that appellant had the opportunity and means
to commit the murder. According to Moreno and Williams, he
had lived many years in the neighborhood, allowing the inference
that he was familiar with the alley where the murder took place.
According to Williams, the car with the shooter was “similar” to a
photograph of Loya’s car and the rifle she saw resembled an
AK-47. According to the Moreno videos and Moreno’s
identification, appellant was in the neighborhood right before the
murder and recorded running away from the direction of the alley
right after the murder. Someone using his phone left text
messages to “call me” on Loya’s phone on the morning after the
murder, allowing the inference that appellant called about
covering up his participation in the murder. Right before the
murder he was recorded putting the bag later found at the scene
of the murder with AK-47 ammunition in Loya’s car. The murder
was committed with bullets compatible with AK-47 rifles.
Appellant’s DNA was possibly mixed with Perez’s on the AK-47
ammunition in the bag. That appellant destroyed his phone after
the murder supports the inference that he was trying to hide
incriminating evidence on the phone.
       Appellant argues that the video evidence was too vague,
blurry, and dark to be reliable. In particular, he argues that the




                               14
El Chapo t-shirt appellant wore in the afternoon could not be
clearly seen on the nighttime videos, rendering any nighttime
identification based on the t-shirt unreliable. However, Moreno
had known appellant for many years and based his nighttime
identification not on the t-shirt, but on appellant’s shape and
size, not an unreasonable point of identification given that they
worked out together in Moreno’s backyard.
       We conclude the independent evidence is sufficient to
corroborate Perez’s and Loya’s testimony.

                           DISPOSITION

      The judgment is affirmed.

      NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS




                                           STRATTON, Acting P. J.

We concur:




             WILEY, J.




             OHTA, J.*

*     Judge of the Los Angeles Superior Court, assigned by the
Chief Justice pursuant to article VI, section 6 of the California
Constitution.




                                15